16/957,901
First Named Inventor
Szurley
Title
Leak Detection for Piping Systems Using a Sound Signal
File Location
16957901 Szurley


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for priority to PCT/EP2018/085000 12/14/2018 under 35 U.S.C. § 371 is acknowledged. Applicant’s claim for the benefit of a provisional application PRO 62/610,418 12/26/2017 is acknowledged.

Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 6/25/2020 is acknowledged and its contents have been considered.
Pending Claims
Claims 1-15 are pending for examination (the "Pending Claim(s)").  Claims 1 and 9 are independent.  

Claims 1-15 are original.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


CLAIM(S) 1, 2, 5, 6, 8, 9-13 AND 15 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER HORNE ET AL. (U.S. PUB. NO. 9,664,589; HEREINAFTER "HORNE") IN VIEW OF DINTAKURTI ET AL. (U.S. PUB. NO. 2013/0041601; HEREINAFTER "DINTAKURTI").

INDEPENDENT CLAIM 1.
Regarding Claim 1, Horne teaches A sensing device for monitoring a pipe system  ("A fluid monitoring system has a plurality of sensors, the sensors being acoustically coupled to a pipe system containing interconnected fluid-transporting pipes", Abstract, lines 1 to 3), the sensing device comprising: at least one sensor configured to sense at least one operating characteristic of a piping section of the pipe system  (e.g., "The sensors collect sensor data that is analyzed by an analysis , the at least one sensor including a transducer configured such that an audio signal emanating in the piping section induces the transducer to produce a voltage signal indicative of the audio signal  ("FIG. 1 provides a cutaway view of an embodiment of a representative sensor device 100, which is a small electronics board and a sensor that is acoustically coupled to a pipe…In this embodiment, instrument package 105 includes an acoustic sensor 106", column 3).  While the acoustic sensor 106 is not explicitly described as generating a voltage, it is described as potentially a piezoelectric material or microelectromechanical system (MEMS) device (col. 3, lines 40-42), both of which would be recognized by one of ordinary skill in the art to produce a voltage indicative of a measured audio signal.
Regarding a wake-up circuit operatively connected with the transducer, and configured to generate a wake-up signal in response to the voltage signal produced by the transducer being above a predetermined threshold, Horne teaches "Once the system has learned the characteristic signature—for example, the relative amplitudes and frequency spectra at each sensor—of a fluid use event (e.g. toilet flush), the individual sensors can be programmed to improve response to future events, for example with a different wake-up threshold," column 5, line 66 to column 6, line 4).  While the different wake-up thresholds are not detailed, Dintakurti comprehensively discusses wakeup functionality in the same context (e.g., "In addition, the method includes the step of determining whether an urgent event related to a leak in a water main has been detected by a microcontroller unit and awakening the digital signal processor when the urgent event is detected, and then enabling the digital signal 
Horne teaches and a processor (Fig. 1, microcontroller 107) configured to identify an operating condition of the pipe system with reference to the at least one operating characteristic sensed by the at least one sensor (e.g., " The sensor units are configured to be programmed adaptively to improve system performance parameters. These parameters may include battery life, acoustic sensitivity, leak localization and false alarm rate. The adaptive programming of the fluid flow monitoring system may be performed by an analysis system housed with at least one central processing unit", column 3, lines 4-15).
Regarding in response to receiving the wake-up signal, the sensor data in Horne is gathered after the sensor is awakened in response to a wake-up signal (e.g., Fig. 4; col. 9, lines 46-67).  While generally described in Horne, Dintakurti details a wake-up process that would be obvious to one of ordinary skill in the art to incorporate into Horne (e.g., "Separate from the regular sensing schedule, the time/sleep module 132 may be configured to wake up the processor 124 in the event that a large leak, or burst, has been detected", paragraph [0124], lines 13 to 16), with the benefit of balancing battery life with providing important information for promptly detecting large leaks or bursts in the piping system.  

    PNG
    media_image1.png
    1122
    1029
    media_image1.png
    Greyscale

DEPENDENT CLAIM 2.
Regarding Claim 2, Horne teaches a fastening mechanism,  configured to mount the sensing device on the piping section  ("FIG. 1 provides a cutaway view of an embodiment of a representative sensor device 100, which is a small electronics , wherein the transducer is positioned on the fastening mechanism such that the transducer is in direct contact with a surface of the piping section when the sensing device is mounted on the piping section via the fastening mechanism (Fig. 1; "The device 100 acoustically couples the sensor 106, such as an accelerometer or a microphone, to the wall of a pipe carrying a fluid", column 3, lines 37-39).
DEPENDENT CLAIM 5 and 15.
Regarding Claims 5 and 15, Horne teaches a memory that stores (e.g., paragraph [0127]): first audio data indicative of the audio signal emanating in the piping section; and second audio data including an acoustic signature corresponding to a particular event occurring in at least one of the piping section and an area surrounding the piping section, the particular event corresponding to an operating condition of the pipe system; wherein the processor is configured to identify the operating condition of the pipe system by comparing the audio signal from the first audio data and the acoustic signature of the second audio data, and determining that the audio signal is indicative of the particular event (e.g., col. 7 lines 7-33 and 53-62; col. 10, lines 4-45). 
DEPENDENT CLAIM 6.
Regarding Claim 6 and wherein: the at least one sensor further includes a microphone configured to capture a further audio signal emanating from an area surrounding the piping section; and the processor is further configured to apply a noise-cancelling algorithm to the audio signal emanating in the piping section with reference to the further audio signal, Horne teaches a microphone as sensor input (e.g., col. 3, lines 37-42).  While taught as coupled to the pipe, there is no teaching that isolates the microphone from audio signals from the environment.  Horne also teaches reducing noise to focus on the subset of active acoustic frequencies (col. 8, lines 20-22), which implies noise in the measured signal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the microphone of Horne may include an audio signal emanating from an area surrounding the piping section that might be considered noise in its processing, which would be desirable to remove from the audio signal before processing.
DEPENDENT CLAIM 8 and 10.
Regarding Claims 8 and 10, Horne teaches further comprising: a communication module operatively connected to the processor, and operable to at least one of transmit and receive information with regard to the operating condition of the pipe system (e.g., Fig. 2, Communication Device 250). 
INDEPENDENT CLAIM 9.

Regarding Claim 9 and selectively operate the first sensing device in a stand-by mode and in an active mode; when operating the first sensor device in the stand-by mode, transition the operating of the first sensor device to the active mode in response to the wake-up signal; and when operating the first sensor device in the active mode, as explained in the rejection of Claim 1, Horne teaches a wake-up of the sensors and also teaches the capability of the microcontrollers to transition to and from a standby mode (col., 4, lines 24-28).  While not detailing that the sensing device has a stand-by mode and an active mode, it would have been obvious mode that the wake-up Horne transitions the sensors from a stand-by mode to an active mode and that such transition enables the use of power when necessary and reduces power with the sensor is not needed (col. 4, lines 19-21).
Please see the rejection of Claim 1 regarding the remainder of the claim.
DEPENDENT CLAIM 11 and 14.
Regarding Claims 11 and 14 and further comprising: an actuator including: a valve element operable to selectively restrict and enable flow through a portion of the pipe system and a second communication module, wherein: the information transmitted by the first communication module includes an activation instruction; the second communication module is configured to receive the activation instruction, and activate the valve element in response to the received activation instruction, Horne teaches "The methodology will communicate with designated parties anytime there is a suspected problem. The action will depend on the severity of the problem. It can also command one or more optional valves to close and shut down the fluid supply", column 9, lines 17-21.  The communication between remote elements is illustrated in Fig. 3, e.g., arrows 306 and 307 indicating wireless mesh connections.  The command is comparable to an activation instruction.  While the structure of the valve element is not detailed, it would have been obvious to one of ordinary skill in the 
DEPENDENT CLAIM 12.
Regarding Claim 12, please see the rejection of Claim 11 regarding further comprising: a remote computing device including: a third communication module configured to at least one of transmit and receive information to and from the first sensing device; an output device; and a further processor configured to output, via the output device, information with regard to the operating condition of the pipe system received by the third communication module.  Horne teaches the use of wireless mesh communication (col. 6, line 1-21) and gives two sensor devices 301 and 302 as examples.  Each device includes a communication device and microcontroller (Fig. 2).  It would have been obvious to one of ordinary skill in the art that this mesh configuration would support three or more devices having communication modules, with the benefit of monitoring an extended system of pipes by the same monitoring system. 
DEPENDENT CLAIM 13.
Regarding Claim 13 and the further processor is configured to transmit further information with regard to the operating condition of the pipe system to the first sensing device; the first sensing device further includes a memory that stores first data corresponding to the operating condition of the pipe system; and the processor is configured to update the first data based on the further information in response to receiving the further information from the remote computing device, please see the rejections of Claims 4.  The iteration shown in Fig. 4 is comparable to updating stored data with further data.
CLAIM 3 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER HORNE ET AL. (U.S. PUB. NO. 9,664,589; HEREINAFTER "HORNE") IN VIEW OF DINTAKURTI ET AL. (U.S. PUB. NO. 2013/0041601; HEREINAFTER "DINTAKURTI") AND LEADERS (U.S. PUB. NO. 2016/0161310).
DEPENDENT CLAIM 3.
Regarding Claim 3, Horne teaches the at least one sensor further includes: a temperature sensor configured to sense a temperature of the piping section (col. 7, line 9), but the plurality of sensors it describes does not explicitly describe and a humidity sensor configured to sense a humidity in an area around the piping section.  However, Leaders teaches the use of humidity sensors in a comparable context (e.g., paragraph [0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a humidity sensor, as suggested by Leaders, as one of the sensor in Horne, as a pipe leak of water would introduce additional humidity into the environment surrounding the pipe leak and would be a beneficial correlation to confirm a leak (e.g., paragraph [0105]).
Regarding and the temperature sensor is positioned on the fastening mechanism such that the temperature sensor is in direct contact with the surface of the piping section when the sensing device is mounted on the piping section via the fastening mechanism, Horne teaches the fastening mechanism in direct contact with the pipe (e.g., Fig. 1) and teaches the measurement of temperature on at least some of the pipe branches (col. 7, lines 5-21).  It would have been obvious to one 
CLAIM(S) 4, 7 AND 14 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER HORNE ET AL. (U.S. PUB. NO. 9,664,589; HEREINAFTER "HORNE") IN VIEW OF DINTAKURTI ET AL. (U.S. PUB. NO. 2013/0041601; HEREINAFTER "DINTAKURTI"), LEADERS (U.S. PUB. NO. 2016/0161310), AND ZHANG (U.S. PUB. NO. 2006/0174707).
DEPENDENT CLAIM 4.
Regarding Claim 4, Horne does not teach a memory that stores (e.g., paragraph [0127]): a first machine learning algorithm operable by the processor to determine a normal operating condition of the pipe system with reference to the at least one sensor over time; and first data indicative of the normal operating condition of the pipe system; wherein the processor is further configured to identify a fault in the pipe system by determining that the identified operating condition diverges from the normal operating condition.  However, Zhang teaches "Due to uniqueness in each liquid carrying infrastructure, there are vibration and sound characteristics associated to each infrastructure. The present invention employs neural network method. A monitoring system according to the present invention, in addition to signatures stored before deployment, will "learn" new vibration and sound signatures after the system is installed to a liquid carrying infrastructure. Each time when a liquid flow occurs, the system will extract a signature in ways described above and store it while at the same time monitoring the infrastructure for possible abnormal liquid flows is useful because it enables a monitoring system of the present invention to successfully 
DEPENDENT CLAIM 7.
Regarding Claim 7, please see the rejection of Claim 4 regarding wherein the memory further stores a second machine learning algorithm operable by the processor to identify a correspondence between a respective operating condition of the pipe system and a respective particular event.  Since the claim does not recite any distinguishing characteristic between a first and second machine learning algorithm, they are interpreted as merely duplications of each other.  Further, Horne teaches "In some embodiments, the analysis system takes time-dependent data from multiple sensors of various types, e.g. flow rate, temperature, pressure, and acoustic signature. Analysis of multiple data streams may build confidence in decisions about the integrity of the system under surveillance," col. 7, lines 7-12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horne such that each data stream is input to the machine learning of Zhang, with the benefit of building confidence in decisions about the integrity of the system under surveillance (col. 7, lines 11-12).
DEPENDENT CLAIM 14.
Regarding Claim 14 and an actuator including: a valve element operable to selectively restrict and enable flow through a portion of the pipe system; and a second communication module, wherein: the further information transmitted by the remote computing device includes an activation instruction; the second communication module is configured to receive the activation instruction, and activate the valve element in response to the received activation instruction, Horne teaches its invention “can also command one or more optional valves to close and shut down the fluid supply.”  The command is comparable to an activation instruction.  While the structure of the valve element is not detailed, it would have been obvious to one of ordinary skill in the art that in order to communicate the instruction to an automated value that a communication module would be required and would have the benefit of being able to remotely close the value based upon the monitoring of Horne to provide “protection for buildings against damage from leaked fluid” (e.g., col. 9, lines 19-24).

Conclusion
The Pending Claims have been examined in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864